EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into by and between
CHRISTOPHER FRANKLIN (“Executive”), and AQUA AMERICA, INC., a corporation
organized and existing under the laws of the Commonwealth of Pennsylvania (the
“Company”) as of this 1st day of July, 2018.

WHEREAS, the Board of Directors of Company (“Board of Directors”) wishes to have
the Company continue to employ Executive to serve as President and Chief
Executive Officer (“CEO”) of the Company on the terms set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, and intending to be legally bound, the parties, subject to the
terms and conditions set forth herein, agree as follows:

1.                   Employment and Term. Executive hereby agrees to continue to
serve as President and CEO from July 1, 2018 (the “Commencement Date”) through
July 1, 2021 (the “Initial Term”), and the Company hereby employs Executive as
President and CEO pursuant to the terms of this Agreement. By executing this
Agreement, the Company confirms that the Board of Directors has approved this
Agreement. The parties may mutually agree in writing to renew the term of
employment under this Agreement for successive one (1) year periods (or for such
other period(s) as agreed by the parties) at the end of the Initial Term or any
renewal term. The Initial Term and, if the period of employment is extended,
such successive periods of employment, subject to earlier termination of
employment as provided in this Agreement, are collectively referred to herein as
the “Term” This Agreement shall terminate at the end of the Initial Term or, in
the event of renewal, at the end of the extended term, unless terminated earlier
as provided in this Agreement.

2.                   Duties. During the Term, Executive will have the titles of
President and CEO. Executive shall report exclusively to and receive
instructions from the Board of Directors and shall have such duties and
responsibilities customary for the positions of president and chief executive
officer of public companies similarly situated. While serving as President and
CEO, Executive shall have full authority and discretion relating to the general
and day-to-day management of the affairs of the Company, including, but not
limited to, finances and other financial matters, compensation matters (other
than with respect to the compensation of Executive, himself, and the other
executive officers of the Company, and other than long- term compensation of
employees, which shall be determined by the Executive Compensation Committee of
the Board of Directors (the “Executive Compensation Committee”)), personnel
matters (other than such matters that relate to Executive himself), operating
and capital budgeting, operations, intellectual property, investor relations,
retention of professionals and strategic planning and implementation. Executive
will be the most senior executive officer of the Company and all other
executives and businesses of the Company will report to Executive or his
designee. The foregoing language shall not be construed so as to limit the
duties and responsibilities of the Board of Directors as described in the
Company’s Articles of Incorporation, Bylaws, and Corporate Governance
Guidelines. Executive is currently serving as Chairman of the Board of Directors
for no additional compensation, having such duties as set forth in the Bylaws
and Corporate Governance Guidelines.



   

 

3.                   Other Business Activities. Executive shall serve the
Company faithfully and shall devote his reasonable best efforts and
substantially all of his business time, attention, skill and efforts to the
performance of the duties required by or appropriate for his position as
President and CEO. In furtherance of the foregoing, and not by way of
limitation, for so long as Executive remains President and CEO, Executive shall
not directly or indirectly engage in any other business, except for those
arising from positions held as of the date hereof as set forth on Appendix A or
such other activities as would not materially interfere with Executive’s ability
to carry out his duties under this Agreement and are identified by Executive to
the Board of Directors as described in the following sentence. Notwithstanding
the foregoing, Executive shall be permitted to engage in activities in
connection with (i) service as a volunteer, officer or director or in a similar
capacity of any charitable or civic organization; (ii) managing personal
investments; (iii) serving as a director, executor, trustee or in another
similar fiduciary capacity for a non-commercial entity; or (iv) serving as a
director of a business organization; provided, however, that Executive has
disclosed his intention to engage in such activities to the Board of Directors
and the Board of Directors concludes that such activities do not materially
interfere with Executive’s performance of his responsibilities and obligations
pursuant to this Agreement.

4.                   Base Salary. The Company shall pay Executive a base salary
(the “Base Salary”), payable pursuant to the Company’s normal practice, but no
less frequently than monthly. The Base Salary shall be inclusive of all
applicable income, Social Security and other taxes and charges which are
required by law or requested to be withheld by Executive and which shall be
withheld and paid in accordance with Company’s normal payroll practice for its
similarly-situated executives as in effect from time to time. The Executive
Compensation Committee, in consultation with Executive, shall periodically
review Executive’s Base Salary during the Term at least annually for increases
based on Executive’s performance and other relevant factors.

5.                   Annual Incentive Compensation. Executive shall participate
in incentive compensation programs which will enable Executive to earn bonus
compensation in accordance with performance criteria developed and evaluated by
the Executive Compensation Committee in consultation with Executive. Executive’s
target annual bonus shall not be less than eighty percent (80%) of Executive’s
Base Salary (“Bonus”).

6.                   Annual Equity Incentives. During the Term of this
Agreement, Executive shall be granted annual, equity-based long term incentive
compensation at the discretion of the Executive Compensation Committee under the
Company’s 2009 Omnibus Equity Compensation Plan, as amended effective February
22, 2017 (the “Omnibus Plan”), consistent with existing compensation practices
(“LTI”); provided, however, that the target annual equity grant shall not be
less than one hundred sixty-five percent (165%) of Executive’s Base Salary.

7.                   Other Benefits. Nothing in this Agreement shall affect
Executive’s participation in standard Company benefit plans and the level of
those benefits shall be at least as favorable as those provided to senior
management generally.

8.                   Termination of Employment.

(a)                 If the Company terminates Executive’s employment and this
Agreement for Cause, or if Executive terminates Executive’s employment without
Good Reason, CIC Good Reason or for death or Disability, Executive shall receive
(or his estate in the event of his death) any accrued but unpaid salary and
accrued vacation under this Agreement. Such payment shall be made in a lump sum
and paid for the payroll period in which the termination date arises.



  2 

 

(b)                If the Company terminates Executive’s employment and this
Agreement without Cause or if Executive terminates Executive’s employment for
Good Reason, Executive shall receive any accrued but unpaid salary, Bonus, LTI,
and accrued vacation under this Agreement, as well as a payment equal to (i)
twenty four (24) months of Base Salary; and (ii) two (2) times the target annual
bonus for the year in which the date of termination arises (“Severance
Benefits”). Such severance payments shall be made monthly during the period
which starts on the effective date of the release described in clause (e) of
this Section 8 and continuing for the period for which the restrictive covenants
continue under Section 10 of this Agreement, and the remainder in a lump sum,
such lump sum payment to be paid on the thirtieth day following the date the
restrictive covenants period ends.

(c)                 If the Company terminates Executive’s employment and this
Agreement without Cause or if Executive terminates Executive’s employment for
CIC Good Reason during a Change in Control Period, Executive shall receive any
accrued but unpaid salary and accrued vacation under this Agreement, as well as
a lump sum payment equal to (i) thirty-six (36) months of Base Salary; (ii)
three (3) times the target annual bonus for the year in which the date of
termination arises; (iii) an amount equal to thirty-six (36) months of the COBRA
rate in effect at the Executive’s termination of employment, and (iv) fully-paid
executive level reasonable outplacement services from the provider of
Executive’s choice for thirty-six (36) months following the termination date
(“CIC Severance Benefits”). Any lump sum payment under this Section 8(c) shall
be paid on or before the thirtieth day following the date of termination;
provided, that the release contemplated by Section 8(e) is effective.

(d)                For the avoidance of doubt, if Executive receives CIC
Severance Benefits under clause (c) of this Section 8, he shall not be entitled
to receive Severance Benefits under clause (b) of this Section 8. The Company
does not intend for Executive to be eligible for any duplicate payments upon
termination of employment.

(e)                 For the avoidance of doubt, the payment of Severance
Benefits or CIC Severance Benefits under this Agreement shall be conditioned
upon Executive executing a general release of all claims in a form provided by
the Company no later than twenty-one (21) days following the date of
termination, and not revoking such release during the seven (7) day period
following execution.

(f)                  The Company sponsors an irrevocable trust fund pursuant to
a trust agreement to hold assets to satisfy its obligations to, among others,
Executive under this Agreement. Funding of such trust fund shall be subject to
the discretion of the officer designated by the Company, as set forth in the
agreement pursuant to which the fund has been established.

9.                   Defined Terms. For purposes of this Agreement:

(a)                 “Affiliate” and “Associate” have the respective meanings
ascribed to such terms in Rule 12b-2 of the General Rules and Regulations under
the Exchange Act.



  3 

 

(b)                “Beneficial Owner” A Person shall be deemed a “Beneficial
Owner” of any securities: (i) that such Person or any of such Person’s
Affiliates or Associates, directly or indirectly, has the right to acquire
(whether such right is exercisable immediately or only after the passage of
time) pursuant to any agreement, arrangement or understanding (whether or not in
writing) or upon the exercise of conversion rights, exchange rights, rights,
warrants or options, or otherwise; provided, however, that a Person shall not be
deemed the “Beneficial Owner” of securities tendered pursuant to a tender or
exchange offer made by such Person or any of such Person’s Affiliates or
Associates until such tendered securities are accepted for payment, purchase or
exchange; (ii) that such Person or any of such Person’s Affiliates or
Associates, directly or indirectly, has the right to vote or dispose of or has
“beneficial ownership” of (as determined pursuant to Rule 13d-3 of the General
Rules and Regulations under the Exchange Act), including without limitation
pursuant to any agreement, arrangement or understanding, whether or not in
writing; provided, however, that a Person shall not be deemed the “Beneficial
Owner” of any security under this clause (ii) as a result of an oral or written
agreement, arrangement or understanding to vote such security if such agreement,
arrangement or understanding (A) arises solely from a revocable proxy given in
response to a public proxy or consent solicitation made pursuant to, and in
accordance with, the applicable provisions of the General Rules and Regulations
under the Exchange Act, and (B) is not then reportable by such Person on
Schedule 13D under the Exchange Act (or any comparable or successor report); or
(iii) that are beneficially owned, directly or indirectly, by any other Person
(or any Affiliate or Associate thereof) with which such Person (or any of such
Person’s Affiliates or Associates) has any agreement, arrangement or
understanding (whether or not in writing) for the purpose of acquiring, holding,
voting (except pursuant to a revocable proxy as described in the proviso to
clause (ii) above) or disposing of any voting securities of the Company;
provided, however, that nothing in this definition shall cause a Person engaged
in business as an underwriter of securities to be the “Beneficial Owner” of any
securities acquired through such Person’s participation in good faith in a firm
commitment underwriting until the expiration of forty days after the date of
such acquisition.

(c)                 “Cause” means (i) the willful and continued failure by the
Executive (other than any such failure resulting from (A) the Executive’s
incapacity due to physical or mental illness or (B) any such actual or
anticipated failure after the issuance of a Notice of Termination by the
Executive for Good Reason or a CIC Good Reason) to perform substantially the
duties and responsibilities of the Executive’s position with the Employer after
a written demand for substantial performance is delivered to the Executive by
the Board of Directors, which demand specifically identifies the manner in which
the Board of Directors believes that the Executive has not substantially
performed such duties or responsibilities; (ii) the conviction of the Executive
by a court of competent jurisdiction or a plea of nolo contendere for felony
criminal conduct or a crime involving moral turpitude; or (iii) the willful
engaging by the Executive in fraud or dishonesty which is demonstrably and
materially injurious to the Company or its reputation, monetarily or otherwise.
No act, or failure to act, on the Executive’s part shall be deemed “willful”
unless committed or omitted by the Executive in bad faith and without reasonable
belief that the Executive’s act or failure to act was in, or not opposed to, the
best interest of the Company. It is also expressly understood that the
Executive’s attention to matters not directly related to the business of the
Employer shall not provide a basis for termination for Cause so long as the
Board of Directors has approved the Executive’s engagement in such activities.



  4 

 

(d)                “Change in Control” shall be deemed to have occurred if: (i)
any Person, together with all Affiliates and Associates of such Person, shall
become the Beneficial Owner in the aggregate of 20% or more of the Company Stock
then outstanding; (ii) during any twenty-four (24) month period, individuals who
at the beginning of such period constitute the Board cease for any reason to
constitute a majority thereof, unless the election, or the nomination for
election by the Company’s shareholders, of at least seventy-five percent of the
directors who were not directors at the beginning of such period was approved by
a vote of at least seventy-five percent of the directors in office at the time
of such election or nomination who were directors at the beginning of such
period; or (iii) there occurs a sale of 50% or more of the aggregate assets or
earning power of the Company and its subsidiaries, or its liquidation is
approved by a majority of its shareholders or the Company is merged into or is
merged with an unrelated entity such that following the merger, the shareholders
of the Company no longer own more than 50% of the resultant entity.
Notwithstanding anything in this definition to the contrary, a Change in Control
shall not be deemed to have taken place under clause (i) above if (A) such
Person becomes the Beneficial Owner in the aggregate of 20% or more of the
Company Stock then outstanding as a result, in the determination of a majority
of those members of the Board of Directors in office prior to the acquisition,
of an inadvertent acquisition by such Person if such Person, as soon as
practicable, divests itself of a sufficient amount of its Company Stock so that
it no longer owns 20% or more of the Company Stock then outstanding, or (B) such
Person becomes the Beneficial Owner in the aggregate of 20% or more of the
Company Stock outstanding as a result of an acquisition of Company Stock by the
Company which, by reducing the number of shares of Company Stock outstanding,
increases the proportionate number of shares of Company Stock beneficially owned
by such Person to 20% or more of the shares of Company Stock then outstanding;
provided, however that if a Person shall become the Beneficial Owner of 20% or
more of the shares of Company Stock then outstanding by reason of Company Stock
purchased by the Company and shall, after such share purchases by the Company
become the Beneficial Owner of any additional shares of Company Stock, then the
exemption set forth in this clause shall be inapplicable.

(e)                 “Change in Control Period” means the time period that begins
six (6) months immediately prior to, and continues until the elapse of
twenty-four (24) months immediately following a Change in Control of the
Company.

(f)                  “CIC Good Reason” for termination by the Executive of the
Executive’s employment means the occurrence (without the Executive’s express
written consent) after any Change in Control, of any one of the following acts
by the Company, or failures by the Company to act, unless such act or failure to
act is corrected prior to the date of termination specified in the notice of
termination given in respect thereof:

(i)                  a significant adverse change or diminution in the
Executive's authority, duties, responsibilities or reporting requirements as in
effect immediately prior to the Change in Control Period or the assignment to
the Executive of any duties or responsibilities which are inconsistent with such
role or position(s) (including status, offices, titles, public company status
and reporting requirements), or any removal of the Executive from, or any
failure to reappoint or reelect the Executive to, such position(s), excluding
for this purpose an isolated, insubstantial, inadvertent and immaterial action
not taken in bad faith and that is remedied promptly after receipt of notice
thereof given by the Executive;



  5 

 

(ii)                a reduction of more than ten percent (10%) in the
Executive's total annual target compensation (as compared to the Executive's
total annual target compensation immediately prior to the Change in Control),
other than pursuant to an across-the-board reduction in total annual target
compensation which applies to all similarly situated executives of the Company
and any acquirer (and defining total annual target compensation for purposes of
this definition as base salary and target annual cash incentive compensation
(and not including equity or equity-based compensation));

(iii)              the failure to continue to provide the Executive with
employee benefits substantially similar to those enjoyed by the Executive under
any pension, life insurance, medical, health, accident and disability plans, or
any retirement plan for which the Executive is eligible at the time of the
Change in Control; or

(iv)               the Company or the Employer requiring the Executive to be
based at an office that is greater than 50 miles from where the Executive's
office is located immediately prior to the Change in Control except for required
travel on the Employer's business to an extent substantially consistent with the
business travel obligations which the Executive undertook on behalf of the
Employer prior to the Change in Control;

provided, however, that the Executive's termination of employment shall not be
deemed to be for CIC Good Reason unless (A) the Executive has delivered to the
Employer written notice describing the occurrence of one or more CIC Good Reason
events within sixty (60) days of such occurrence, (B) the Employer fails to cure
such CIC Good Reason event or events within thirty (30) days after its receipt
of such written notice and (C) the Executive delivers to the Employer a notice
of termination of employment for CIC Good Reason within thirty (30) days after
the expiration of the 30-day cure period.

(g)                “Disability” means Executive’s mental or physical incapacity
that entitles Executive to long-term disability benefits under the Company’s
long-term disability plan applicable to Executive after reasonable
accommodation.

(h)                “Good Reason” means a termination of employment initiated by
Executive upon one or more of the following occurrences after the Commencement
Date: (i) a diminution in Executive’s authority, title, duties, responsibilities
or reporting lines, (ii) relocation of Executive’s principal place of
employment, to a location that is more than fifty (50) miles from the location
on the Commencement Date; or (iii) a material decrease in Base Salary or the
target annual bonus. Executive must provide written notice of termination for
Good Reason to the Company within sixty (60) days after the event constituting
Good Reason. The Company shall have a period of thirty (30) days in which it may
correct the act or failure to act that constitutes the grounds for Good Reason
as set forth in Executive’s notice of termination. If the Company does not
correct the act or failure to act, Executive must terminate his employment for
Good Reason within thirty (30) days after the end of the cure period, in order
for the termination to be considered a Good Reason termination.



  6 

 

(i)                  “Person” means any individual, firm, corporation,
partnership or other entity except the Company, any subsidiary of the Company,
any employee benefit plan of the Company or of any subsidiary, or any Person or
entity organized, appointed or established by the Company for or pursuant to the
terms of any such employee benefit plan.

10.                Restrictive Covenants.

(a)                 Executive agrees that on and after the Commencement Date,
for a period of twelve (12) months after termination of his employment under
this Agreement, Executive will not, directly or indirectly, individually, or in
association or in combination with any other person or entity, whether as a
shareholder of a corporation, or a manager or member of a limited liability
company, or as an employee, agent, independent contractor, consultant, advisor,
joint venturer, partner or otherwise:

(i)                  employ, engage or solicit for employment any person who is,
or was, at any time during the twelve (12) months after termination of his
employment under this Agreement and the immediately preceding twelve (12) month
period, an employee of the Company or otherwise seek to adversely influence or
alter such person’s relationship with the Company (without written consent of
the Board); or

(ii)                solicit, entice, broker or encourage any person or entity
that is, or was, at any time during the twelve (12) months after termination of
his employment under this Agreement and the immediately preceding twelve (12)
month period, a prospective Affiliate of the Company or a customer, client or
vendor or prospective customer, client or vendor of the Company, to terminate or
otherwise alter his, her or its relationship with Company.

(b)                Executive agrees that on and after the Commencement Date, for
a period of twelve (12) months after termination of his employment under this
Agreement, Executive agrees that he will not, unless acting pursuant with the
prior written consent of the Board of Directors, directly or indirectly, own,
manage, operate, join, control, finance or participate in the ownership,
management, operation, control or financing of, or be connected as an officer,
director, employee, partner, principal, agent, representative, consultant or
otherwise with or use or permit his name to be used in connection with, any
Competing Business located in the Geographic Area. For purposes of this
Agreement, a “Competing Business” is any business or enterprise actively engaged
in a business (i) from which the consolidated Company (the Company and its
subsidiaries), taken as a whole, derived at least ten percent of its annual
gross revenues for the twelve (12) months immediately preceding the date of
termination, or (ii) in any strategic initiative of the Company commenced in the
twelve (12) months immediately preceding the date of termination, or actively
being considered by the Company on the date of termination, and “Geographic
Area” means the states in which the Company and its subsidiaries are operating
as of the date of termination. It is recognized by Executive that the business
of the Company and its subsidiaries and Executive’s connection therewith is or
will be involved in activity throughout the Geographic Area, and that more
limited geographical limitations on this non-competition covenant are therefore
not appropriate. The foregoing restriction shall not be construed to prohibit
the ownership by Executive of less than one percent of any class of securities
of any corporation which is engaged in any of the foregoing businesses having a
class of securities registered pursuant to the Securities Exchange Act of 1934,
provided that such ownership represents a passive investment and that neither
Executive nor any group of persons including Executive in any way, either
directly or indirectly, manages or exercises control of any such corporation,
guarantees any of its financial obligations, otherwise takes any part in its
business, other than exercising his rights as a shareholder, or seeks to do any
of the foregoing.



  7 

 

(c)                 Executive acknowledges that the restrictions contained in
paragraph (a) and (b) are reasonable and necessary to protect the legitimate
interests of the Company and its subsidiaries and Affiliates, and that any
violation of those provisions will result in irreparable injury to the Company.
Executive represents that his experience and capabilities are such that the
restrictions contained in paragraphs (a) and (b) will not prevent Executive from
obtaining employment or otherwise earning a living at the same general level of
economic benefit as is the case as of the date hereof. Executive agrees that the
Company shall be entitled to preliminary and permanent injunctive relief,
without the necessity of proving actual damages, which right shall be cumulative
and in addition to any other rights or remedies to which the Company may be
entitled. In the event that any of the provisions of paragraph (a) or (b) should
ever be adjudicated to exceed the time, geographic, service, or other
limitations permitted by applicable law in any jurisdiction, then such
provisions shall be deemed reformed in such jurisdiction to the maximum time,
geographic, service, or other limitations permitted by applicable law. Executive
further agrees that he shall reimburse Company for its expenses incurred in
enforcing this Agreement, if Company prevails in any suit under this Agreement
or if he is found to have breached or threatened to breach any term of this
Agreement, including without limitation, Company’s attorneys’ fees and costs.
Executive agrees that in the event that the Company finds it necessary to
enforce this Agreement in a court of law or equity, the twelve (12) month
restriction referred to in clauses (a) and (b) above shall begin from the date
of entry of the final order of the court.

11.                Other Agreements. Executive represents and warrants to
Company that:

(a)                 Executive has informed the Company in writing of any
restrictions, agreements or understandings whatsoever to which Executive is a
party or by which he is bound that could prevent or make unlawful Executive’s
execution of this Agreement or Executive’s employment hereunder, or which could
be inconsistent or in conflict with this Agreement or Executive’s employment
hereunder, or could prevent, limit or impair in any way the performance by
Executive of his obligations hereunder.

(b)                Executive shall disclose the existence and terms of the
restrictive covenants set forth in Section 10 to any employer by whom Executive
may be employed during the Term (which employment is not hereby authorized) or
any period during which his activities are restricted by virtue of the covenants
described in Section 10 hereof.

12.                Survival of Provisions. The provisions of this Agreement
shall survive the termination of Executive’s employment hereunder and the
payment of all amounts payable and delivery of all post-termination compensation
and benefits pursuant to this Agreement incident to any such termination of
employment.

13.                Successors and Assigns. This Agreement shall inure to the
benefit of and be binding upon Company and its successors or permitted assigns
and Executive and his executors, administrators or heirs. The Company shall
require any successor or successors expressly to assume the obligations of
Company under this Agreement. For purposes of this Agreement, the term
“successor” shall include the ultimate parent corporation of any corporation
involved in a merger, consolidation, or reorganization with or including the
Company that results in the stockholders of Company immediately before such
merger, consolidation or reorganization owning, directly or indirectly,
immediately following such merger, consolidation or reorganization, securities
of another corporation. Executive may not assign any obligations or
responsibilities under this Agreement or any interest herein, by operation of
law or otherwise, without the prior written consent of Company.



  8 

 

14.                Notices. All notices required to be given to any of the
parties of this Agreement shall be in writing and shall be deemed to have been
sufficiently given, subject to the further provisions of this Section 14, for
all purposes when presented personally to such party, or sent by facsimile
transmission, any national overnight delivery service, or certified or
registered mail, to such party at its address set forth below:

(a) If to Executive:

 

Christopher Franklin

 

(b) If to the Company:

 

Aqua America, Inc.

762 W. Lancaster Avenue

Bryn Mawr, PA 19010-3489

Attn: Chairman, Lead Independent Director

Such notice shall be deemed to be received when delivered if delivered
personally, upon electronic or other confirmation of receipt if delivered by
electronic mail or facsimile transmission, the next business day after the date
sent if sent by a national overnight delivery service, or three (3) business
days after the date mailed if mailed by certified or registered mail. Any notice
of any change in such address shall also be given in the manner set forth above.
Whenever the giving of notice is required, the giving of such notice may be
waived in writing by the party entitled to receive such notice.

15.                Entire Agreement; Amendments. This Agreement and any other
documents, instruments or other writings delivered or to be delivered in
connection with this Agreement as specified herein constitute the entire
agreement among the parties with respect to the subject matter of this Agreement
and supersede all prior and contemporaneous agreements, understandings, and
negotiations, whether written or oral, with respect to the terms of Executive’s
employment by Company (including the Change in Control Agreement entered into by
the Company and Executive effective July 1, 2015, which is fully terminated upon
execution of this Agreement). This Agreement may be amended or modified only by
a written instrument signed by all parties hereto.



  9 

 

16.                Waiver. The waiver of the breach of any term or provision of
this Agreement shall not operate as or be construed to be a waiver of any other
or subsequent breach of this Agreement.

17.                Governing Law. This Agreement shall be governed and construed
as to its validity, interpretation and effect by the laws of the Commonwealth of
Pennsylvania.

18.                Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement or such provisions, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

19.                Section Headings. The section headings in this Agreement are
for convenience only; they form no part of this Agreement and shall not affect
its interpretation.

20.                Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart shall be deemed to be an original
instrument, but all such counterparts together shall constitute one and the same
instrument.

21.                Indemnification. During the Term and thereafter, the Company
agrees to indemnify and hold Executive harmless in connection with actual,
potential or threatened actions or investigations related to Executive’s
services for or employment by the Company and/or its subsidiaries in the same
manner as other officers and directors to the extent provided in the Company’s
Bylaws.

22.                Taxes. Any payment required under this Agreement shall be
subject to all requirements of the law with regard to the withholding of taxes,
filing, making of reports and the like, and Company shall use its best efforts
to satisfy promptly all such requirements.

23.                Coordination with Release and Delay Required by Code Section
409A.

(a)                 To the maximum extent possible, all amounts payable
hereunder are intended to be exempt from the requirements of Section 409A of the
Internal Revenue Code (“Code Section 409A”) and this Agreement shall be
construed and administered in accordance with such intention. To the extent any
continuing benefit (or reimbursement thereof) to be provided is not “deferred
compensation” for purposes of Code Section 409A, then such benefit shall
commence or be made immediately after the date the release of claims required
under Section 8(e) of this Agreement becomes effective. To the extent any
continuing benefit (or reimbursement thereof) to be provided is “deferred
compensation” for purposes of Code Section 409A, then such benefits shall be
reimbursed or commence upon the earliest later date as may be required in order
to comply with the requirements of Code Section 409A. The delayed benefits shall
in any event expire at the time such benefits would have expired had the
benefits commenced immediately upon Executive’s termination of employment.

(b)                Notwithstanding any other payment schedule provided herein to
the contrary, if the Executive is deemed on the date of termination to be a
Specified Employee, then, once the release required by Section 8(e) is executed
and delivered and no longer subject to revocation, any payment that is
considered deferred compensation under Code Section 409A payable on account of a
“separation from service” shall be made on the date which is the earlier of (A)
the expiration of the six (6)-month period measured from the date of such
“separation from service” of Executive, and (B) the date of Executive’s death
(the “Delay Period”) to the extent required under Code Section 409A. Upon the
expiration of the Delay Period, all payments delayed pursuant to this Section 23
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid to Executive in a lump
sum, and any remaining payments due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.



  10 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed the
day and year first written above.

 

Attest:

By: /s/ Christopher Luning      

AQUA AMERICA, INC.



By: /s/ Daniel Hilferty      
Name: Daniel Hilferty
Title: Lead Independent Director

CHRISTOPHER FRANKLIN

 

/s/ Christopher Franklin      

   



  11 

 

Appendix A

Business and Charitable Activities

 

Charitable/Civic

·Trustee, University of Pennsylvania Board of Trustees, Philadelphia, PA

·Trustee, West Chester University’s Council of Trustees, West Chester, PA

·Director, Magee Rehabilitation Hospital, Philadelphia, PA

·Director, The Walnut Street Theatre, Philadelphia, PA

·Director, Franklin Institute, Philadelphia, PA



   

